tax_exempt_and_government_entities_division number release date date date department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil s dollar_figure dollar_figure dollar_figure ceo board member previous board member board member board member board member individual for-profit company for-profit company for-profit company city county state date number number number number number number a w l n o i m i m i o i t l i z z l o m o i d m i m i s e x i k o o o s we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code the basis for our conclusion is set forth below issue sec_1 are you organized exclusively for c purposes no for the reasons described below are you operated exclusively for c purposes no for the reasons described below have you established that your operations do not inure to the benefit of private individuals including the person who created you no for the reasons described below if you were organized and operated exclusively for c purposes would you meet the requirements of sec_501 of the code no for the reasons described below facts you were incorporated on date s as a non-profit corporation under the laws of state r your charter or articles of incorporation articles state in pertinent part that your purposes are to increase affordable housing to the special needs population increase the affordable homeownership and or housing to the special needs - n population who meet certain income criteria offer multiple housing options housing counsel service sec_5 connection with down payment assistance programs case management services that will improve health and human services referral services regarding your board_of directors b is also your chief_executive_officer ceo incorporator and registered agent c is unemployed d was re-placed by g during the application process e co-owns n e is a day-care operator g is a licensed mental health counselor your application_for exemption states that during the first five years you will focus on acquisition and rehabilitation of single family and multifamily homes during the first and third year you will focus on supportive housing-permanent and transitional the third year a new_construction group home is planned to house residents b hereinafter referred to as the ceo will provide supervisory duties and oversight of the acquisition and rehabilitation of facilities your case managers will help residents with referral services act as liaisons for residents provide documentation as the residents well being providing assessments helping with food and clothing if residents need referrals to health services some of your services will be contracted out to other organizations in year one you will purchase four to ten single family homes for those in need of less restrictive care in year two you will purchase three to four multi-family homes with at least units each after the second year you will continue to add group homes single family homes and multi-family homes in year six physically handicapped services will be offered and in year ten a skilled nursing home for the elderly joint ventures will help you achieve a goal of big_number units and group home beds within years your initial property will be leased from the ceo you plan to lease other properties from the ceo a copy of a development management transfer of property lease sales agreement between you and the ceo regarding the lease of the initial property was submitted with your application it indicated in part that the ceo will subject_to your approval serve as the primary agent in overseeing the project help you devise a development plan and budget receive a fee for her services prepare loan and grant applications and negotiate contracts or loans in her name or your name for the benefit of the project you will provide the ceo with full information and not unreasonably withhold approval of proposed contracts plans and actions that have been negotiated prepared or undertaken by the ceo other planned services include housing for the homeless helping other non-profits rehabilitate construct lease and operate housing and construction for people with physical handicaps you intend to apply for us housing and urban development hud sec_811 disabled housing elderly housing and 221d multi-family grants you plan to offer housing counseling your counseling will give individuals knowledge about the home buying process maintaining their home what to do if financial problems may prevent them from keeping their homes you will address th ese issues by providing guidance and establishing policies and procedures within state and federal guidelines to help people keep their homes you will act as an advocate or representative for the homebuyer and educat e the homebuyer about predatory lending you wiil also assist people with down payment assistance programs you plan to create a development division this division will advise other non-profits expand into rural areas help with overall funding and offer services to the for-profit housing sector however outside development consultants will initially be used to oversee construction projects you state that you will be a real_estate development_corporation that is specifically marketed to a low-income population and or people with special needs’ your definition of special needs includes women who are pregnant the elderly mentally or physically handicapped people with children etc the ceo oversees operations and will handle all day to day operations v v v v v v v v v v v v v v v govern essential staff control fundraising oversee financial aspects and provide financial reporting directly enter into contracts on your behalf develop policies and procedures hire and fire employees over see all supportive housing projects interview all housing clients serve as spokesperson appoint committees supervise the program director oversee all planning and goal-setting initially will supervise group home handle all legal matters handle consultation with developers and consultants in order to raise funds for operations you will hold an annual ball and a golf tournament sell movie tickets and gas store cards sell named bricks and catalog items and hold food socials raffles auctions and other fundraisers will be considered regarding the food socials which will be held monthly you will obtain appropriate food and liquor licenses through the state in which the event will be held these events will showcase local vendors in an effort to increase their business and our corporate supports w h ere applicable you will hire a development consultant to serve as lead project manager the project manager will assist the ceo with developing and coordinating projects h who has substantial construction experience is being considered for the position you will also hire a financing consultant to help with loans for-profit general contractors hired by the development consultant will actually construct build and or renovate the housing units you plan to conduct joint ventures you will maintain at least control and abide by irs guidelines joint ventures may include a development firm management company and maintenance company the joint ventures will offer services to your properties and to unrelated for-profit entities and private individuals you hope to qualify for low_income_housing tax_credits you stated that u pon the successful purchase of a property to be used by you through any director or board member the ownership will remain with the director or board member the director or board member would be the cosigner of all loans and will have the responsibility to pay all indebt ed ness on the property properties purchased from directors or board members must have a deed restriction clause for specific use by you covenants and restrictions will become part of the real_estate_transaction and will specify that you will have unlimited rights and use to the property a lease will be agreed upon between you and the specific director or board member who owns the property a one-time nonrefundable fee will be charged to a potential client to offset your cost of a criminal background and credit checks clients will be obtained from referrals from governmental and other agencies and advertising financial projections submitted for your first three years of operations shows contribution revenue of more than dollar_figure million investment_income of more than dollar_figure and gross_receipts from sales of more than dollar_figure your projected expenses are almost dollar_figure in fundraising expenses officer director compensation of more than dollar_figure other wages of about dollar_figure occupancy expense of over dollar_figure professional fees of approximately dollar_figure and other expenses totaling more than dollar_figure to clarify your initial application and subsequent sometimes conflicting responses we sent you four letters your responses indicated in part the following board related responses board members are unpaid at this time and work in an advisory capacity on an as needed basis and will help the ceo make sound decisions’ the ceo and d were removed from the board you will fill the three vacant board positions resulting in seven board members the ceo and or board will not sign in their personal capacities as previously indicated h is no longer being considered as a development consultant however she will help the board find a consultant you filed a form with r indicating you intended to transact business in r under the name of m you also filed an amendment to your charter although the ceo was removed from the board prior to the filings she filed both forms with r as your incorporator in fact the amendment stated that it was filed without member approval by the incorporator ceo as such member approval was not required the twenty five page amendment indicated in part the following the principal officer and incorporator is the ceo you will have a director that will also serve as the ceo this contradicts the alleged v v v v removal of the ceo from the board no changes were made to your purpose as stated in your original charter no employee except the ceo coo chief operating officer and certain board members can approve spending the ceo will be appointed by the incorporator in cases of emergency lines of succession can be modified and notice of a meeting of the board_of directors need be given only to those directors who in practicable manner’ can be contacted at least one director must be present at the meeting the board may deem to be directors as members for a meeting in order of rank and within the same rank in order of seniority as necessary to achieve a quorum all action taken during an emergency meeting binds the corporation you are a membership_organization you will establish conditions for admission to membership admit members and issue memberships’ v v v v v w v v v v v v w v w v v v v v members are chosen by the board you registration agent is the ceo only the incorporator can change your registration office board members are appointed by the chief officers if a board member resigns their resignation is forwarded to the incorporator who will officially announce the resignation at the next board meeting the board will approve ceo compensation and review and approve contracts over dollar_figure a quorum for the purpose of the corporation shall consist of four members of the board directors are prohibited from having any financial interest in any contract in connection with the rendition of services the provision of goods or supplies procurement of furnishings or equipment construction of the project procurement of the site or any other matters whatsoever except with respect to management or supportive_service contracts entered into by the owner with the sponsor or its nonprofit affiliate the incorporator or registered agent shall have final_decision for the change_of the charter bylaws can be amended in a special meeting by the board with approval from the incorporator any amendments may be changed by the executor or incorporator the ceo shall hold in his her possession the official and amended bylaws and charters sale of assets in the regular course of activities shall be approved by of the board sale of assets other than in the regular course of activities can only be approved through the incorporators and board_of directors we asked for a statement signed by each board member that they would be active in the operation and oversight of your organization in your response the ceo indicated that i have emailed the board members requesting the information in question but have not yet received any responses back from the four board members to date we have not received any statements from the current four board members a copy of an email from the ceo to the existing four board members included the following statements i believe it is time to take the organization further and start with fundraising and actually following through with the mission of providing housing after some research to determine w h ere housing for low income individuals with disabilities will head the goal of starting with the group home may have to be placed on a hiatus recent lawsuits are driving the housing market to supportive living and single room occupancy with a focus on increased services and more independent living lam still in need of additional board members will be working to fill at least two of the slots over the next month the board will need to schedule a meeting sometimes before the end of october to vote on several issues including the conflict of interest policy compensation packages fundraising amongst other issues if everyone can please email at least dates that are convenient will try to schedule something around those dates as always will be flexible if you have questions please do not hesitate to call’ no evidence exists in the file that any of the four board members have been involved in any decision or activity of the organization the ceo who is also the incorporator and registered agent did all of the following v v v v v v housing counseling related responses signed the initial and revised form_1023 signed and filed the articles signed and filed the amendment to the articles signed and filed the document regarding an assumed name signed all responses signed your hud application you will apply for approval as a housing counseling service through hud the ceo will hire a housing counselor or contract the service work to another agency the housing counselor will conduct the following activities you will not conduct housing counseling in your first two years at that time the board and ceo will hire someone to run the counseling program the new program coordinator and ceo will take numerous housing counseling courses provide direct client-counselor and counselor-group activities interview clients to obtain information about the client and their housing needs identify resources agency community etc to address the client's needs design a counseling plan not limited to debt management help the client save or attain a down payment or rental assistance help the client through the loan process monitor the client's progress housing selection fair housing laws qualifying for hud subsidies budgeting for mortgage and rent payment money management housing maintenance and care referrals to community resources pre-purchase issues pre-rental issues fees charged to counseling clients will be inline with hud housing counseling program handbook chapter housing topics to be covered include v v v v v v v v v v v v v v v v mortgage default rent delinquency an actual fee schedule was provided housing selection referrals pre-rental orientation if renting from you displacement and relocation consultation are at no charge home improvement and rehabilitation counseling are dollar_figuret per session homebuyers education pre post purchase and money management is dollar_figureu per session must complete three sessions mortgage and rent default and rent delinquency are dollar_figurev per session no evidence of a policy providing for the waiver of fees in certain situations was submitted with the fee schedule the revised form_1023 did indicate some clients would receive free services however no specific guidelines were submitted mortgage default counseling will include v v v determination of whether the mortgagor with the assistance of the counseling agency might bring the account current within a time period and payment plan acceptable to the mortgagee working out repayment plans with the mortgagor's other creditors follow up counseling if the mortgagee decides to foreclose determining if the mortgager is eligible for hud’s assignment program foreclosure alternatives to foreclosure sale deed-in-lieu etc mortgage rate reduction program home equity conversion mortgage program v v v v a one-page homebuyers education agenda was provided it indicated there is a three day twelve hour course no actual educational materials were provided you indicated that after course completion the client will demonstrate an understanding of homeownership preparation budgeting finances credit management home financing home selection home maintenance and avoiding delinquency and foreclosure once the twelve hours are completed a certification will be granted the revised form_1023 attachment summarized your housing counseling in part as follows the purpose of the housing counseling services offered through you is to provide education on proper home buying procedures for residents who believe when they are ready to buy a home housing counseling services will be offered to the general_public as well as residents of you housing counselors will be trained and certified through neighborhood works the housing counselor will also have the task of connecting individuals with down payment assistant programs for example through p or q or r city county and state agencies the criteria for housing counsel services will be set by the hud neighborhood works and the national industry standard for homeownership education and counseling the targeted market will be people who wish to buy a home the housing counselling staff will initiate contact with the service_recipient through referrals walk in or solicitations form real_estate agents mortgage brokers etc the service_recipient will have an intake with the housing counselor to determine needed services the housing counselor will then schedule the recipient for needed classes or follow up sessions a case file will be kept on all persons who seek services from you the file will include an application_for services and all necessary contact information housing counselors will educate client’s on pre and post home buying procedures money management foreclosure prevention maintaining and owning a home housing selection fair housing laws helping residents qualify for housing subsidies w h ere applicable and pre-rental orientation your residents only and displacement and relocation assistance this furthers the mission of the organization by keeping vacancy rates down and by increasing the number of homeowners within the community individuals participating in the housing counselling services will receive free or reduced housing counselling services based on a sliding fee scale once the organization begins housing counselling services with funds from hud housing counselling services pre and post purchasing counseling will be offered free all other services will be in accordance with previous submissions the housing counselor will build a network of vendors mortgage lenders real_estate agents loan originators appraisal companies etc to help individuals with obtaining loans the target audience is people who have special needs responses related to housing sales and rentals property sales will differ due to the requirements of various programs r hud etc your board will determine if you will use n which is co-owned by e to handle your real_estate deals all profit from home sales will be used for down payment assistance administration cost purchase and rehabilitation and other programs you will place restrictive covenants on properties including you must be informed if the house is placed on sale you will authorize the sale mortgagor etc the home must be affordable for at least years ifahome is sold during the first years of ownership a prorated amount plus a portion of the gains from the property will be paid to you we asked how women with children and pregnant women have special needs you stated that each client will be qualified based on income past violent relationships referrals hospitals treatment centers etc and danger of homelessness your initial project the group home will need financing assistance your ceo will be responsible for seeking the financing you will serve as primary borrower or secondary to the loan the ceo will receive a salary and no fees the ceo will enter into contracts loans and grant agreements in her name on behalf of you in order to move you along initially the ceo will be the group home manager hours per week and provide oversight of the acquisition and rehabilitation of facilities in year three the program director will he hired to relieve the ceo of some duties no housing unit has been leased or purchased at this time however you indicated that the initial group home would be leased from the ceo stating that the board has to approve the lease or purchase of the house from the ceo however she will not benefit and once you become financially stable the group home will be paid off and all interest of the ceo relinquished without any further liabilities’ any purchase or lease will be made at fair_market_value any capital improvements to the property will be made before a lease or purchase agreement is signed your initial lease will be one year with indefinite renewal rights a sample lease agreement between you as lessee and the ceo as lessor was submitted the lease contained no actual terms but did indicate that any leasehold improvements would unless provided for in a separate written_agreement become the property of the lessor however your last response contradicted your previous statements indicating that the ceo does not own a personal_property that is being considered for group home activities if funds are available you will offer down payment assistance regarding this possible assistance v your program will not be seller funded w v v v the applicant must be a first-time_homebuyer the home price cannot exceed dollar_figurew you will use hud and fha low-income standards the applicant must have the income and employment history to qualify for a mortgage the applicant must attend housing counseling a homebuyer can ask the seller to make a contribution to you after the sale but it is not a standard procedure homebuyers must live in the house for years if the home is sold before the year period ends a pro-rated amount of the down-payment is recaptured you will also connect clients to city state and county down-payment assistance programs v v v v v v you will acquire houses through foreclosure or donation which will provide housing to people with special needs you stated that the income criteria will be based on hud guidelines and that the maximum income for a one person household will be dollar_figurex and for a household of eight or more persons dollar_figurey per year you will also build housing units you will offer the units at below market rates to people with special needs you did not indicate what construction management company would be used to actually build the units regarding your home sales you will pay closing costs only if the buyer was your tenant attended your counseling classes meets your low-income criteria and contribute sec_1 of the closing costs and or down payment we asked for details regarding relationships with for-profit entities construction companies developers etc future joint ventures and individuals companies that would provide services to your organization you failed to provide any details indicating there are no for profit entities that are being considered at this time the board has not developed a entities regarding joint ventures and there are not individuals or entities that have provided or are projected to provide services to the organization’ list of the revised application you submitted indicated you will purchase goods and or services from directors and that someone else will develop your facilities however no details were provided responses related to possible future activities you stated it has not been decided whether you will provide debt management and liquidation services you will not in your initial two years offer elderly housing you have not selected a for-profit investor to participate in a joint_venture if you do enter into a joint_venture you provided an example a housing development agreement where you retain management rights and ownership in a housing development you will not operate a donor_advised_fund at this time you will inform the service when you begin debt management services liquidation services elderly housing donor advised funds and joint ventures your foreclosure mitigation activity was removed from the application responses related to financial information you provided more information regarding your fundraising your ongoing monthly fundraiser o will be conducted by the board and ceo tickets will be sold to the public for the event or vendors must pay for booth space the board_of directors and ceo will solicit local companies to participate in the fundraiser a space will be rented to hold the event the board will work with vendors to determine the services provided for each fundraiser for example the chocolate social may have vendors such as local or national chocolatiers and candy makers sellers they will pay a predetermined booth fee and sell their goods to participants you may also sell tickets and offer food services to the public the vendors will receive a pre-negotiated amount for services or letter acknowledging donated services’ new financial projections submitted with the revised application indicated for your first three years of operations contribution revenue of more than dollar_figure million gross receipt revenue over dollar_figure fundraising expenses of approximately dollar_figure no board officer compensation this contradicts previous financial information and numerous assertions regarding ceo compensation other wages in excess of dollar_figure occupancy expense of almost dollar_figure professional fees over dollar_figure and other expenses over dollar_figure law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines the words private_shareholder_or_individual in sec_501 of the code to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i provides credit_counseling_services tailored to the specific needs and circumstances of consumers ii makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors iii provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and iv does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating b the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan i requires that any fees charged to a consumer for services are reasonable ii allows for the waiver of fees if the consumer is unable to pay and c the organization establishes and implements a fee policy which-- iii except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders i not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors' fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially directly or indirectly from the organization's activities other than through the receipt of reasonable directors’ fees sec_501 of the code defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or iii a combination of the activities described above revproc_2010_9 irb states in part that exempt status may be recognized in advance of the organization's operations if the proposed activities are described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed a mere restatement of exempt purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe all of the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling revrul_61_170 1961_2_cb_112 described an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry controlled by the members primarily to afford greater employment opportunities for its members public participation in the management and support of the organization was negligible due in part to the limited control of the organization it was not exempt under sec_501 of the code in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 765_f2d_1387 cir affg tcmemo_1984_349 tax_court concluded that the extent of the integration between the operations of a non-profit entity and related for- profit entities controlled by the non-profit directors precluded exemption furthermore the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9' circuit_court of appeals in affirming the tax court’s decision stated that the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church’ in international postgraduate medical foundation v commissioner tcmemo_1989_36 the court held that an organization that had the substantial nonexempt purpose of benefiting a related for-profit travel agency from which it purchased travel services did not qualify for exemption under sec_501 operating for the benefit of private parties constitutes a substantial nonexempt purpose 477_f2d_340 4th cir cert_denied 413_us_910 in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans dmps the founder and his spouse were the only members of the organization's board_of directors the organization did not have any meaningful educational program or materials to provide to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization’s overall activities application of law you are not described in sec_501 of the code because you are not organized and operated exclusively for charitable or educational_purposes and your net_earnings inure to the benefit of b you are not in compliance with sec_1_501_c_3_-1 of the regulations because you fail both the organizational and operational tests in order to meet the organizational_test under this section an organization’s organizing document must properly limit its purposes to exclusively c purposes and it must state that all assets will be distributed for c purposes upon dissolution your purpose clause in your articles of incorporation is very broad and does not limit you exclusively to c purposes your dissolution clause is also inadequate in that it allows for the distribution of assets to a n estate of a person or per the r code annotated therefore you do not meet the organizational_test you also fail the operational_test because you have not proven that your activities are exclusively charitable or educational and you also operate in a commercial manner for the benefit of your ceo your application indicated you would provide housing counseling however when asked for specific details no details or examples of an actual substantial educational program were provided you did indicate the broad topics the counseling would cover and that no counseling would be conducted during your first two years of operations however you did not provide evidence of a substantial educational program for example a one-page homebuyers education agenda was provided it indicated a three day twelve hour course however no actual educational materials were provided you indicated that after course completion the client will demonstrate an understanding of homeownership preparation budgeting finances credit management home financing home selection home maintenance and avoiding delinquency and foreclosure and be granted certification no material regarding your course was submitted you have not shown a substantial educational purpose as defined in sec_1_501_c_3_-1 of the regulations like the organization in solution plus tcmemo_2008_21 you did not provide evidence that you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you conduct many of your activities which are normally carried on by commercial enterprises for a profit in the same commercial manner and in direct competition with commercial businesses like the organization in 283_fsupp2d_58 d d c this is evidenced by the fact that you charge fees that are consistent with market rates for counseling you also plan to sell and rent homes at market rates these activities are indistinguishable from other commercial entities your ongoing monthly fundraiser o will include for-profit entities paying for booth space you may also sell tickets and offer food services to the public you did not provide evidence that the monthly fundraiser served a public interest and that the benefit to the for-profit entities was incidental these benefits to unrelated for-profit entities are a substantial non- exempt_purpose similar to the operations of the organizations in better business bureau of washington d c inc v united_states international postgraduate medical foundation v commissioner and old dominion box co v united_states even though you have four board members it is apparent that your organization is not controlled by the board but is controlled by your ceo no evidence exists in the file that any of the four board members have been involved in any decision or activity of the organization you stated that the four board members work in an advisory capacity on an as needed basis and will help the ceo make sound decisions this implies the ceo will make final decisions you filed an amendment to your articles of incorporation with r your ceo filed as your incorporator in fact the amendment stated that it was filed without member approval by the incorporator the ceo as such member approval was not required the amendment indicates control of your organization by the ceo in that the principal officer and incorporator is the ceo you will have a director that will also serve as the ceo this contradicts the alleged v m w w v v v w v v v v v removal of the ceo from the board the ceo will be appointed by the incorporator in cases of emergency not defined lines of succession can be modified and the ceo can make binding decisions by herself only the incorporator can change your registration office board members are appointed by the chief officers the only chief officer at this time is the ceo if a board member resigns their resignation is forwarded to the incorporator who will officially announce the resignation at the next board meeting the incorporator or registered agent shall have final_decision for the change_of the charter both offices are held by the ceo bylaws can be amended in a special meeting by the board with approval from the incorporator’ any amendments may be changed by the executor or incorporator the ceo shall hold in his her possession the official and amended bylaws and charters when we asked for a statement signed by each board member that they would be active in the operation and oversight of your organization our request was forwarded by the ceo to each board member none of the board members responded to our request a copy of an email from the ceo to the existing four board members confirms our assertion regarding the control of the ceo and includes the following statements from the ceo believe it is time to take the organization further and start with fundraising and actually following through with the mission of providing housing after some research to determine w h ere housing for low income individuals with disabilities will head the goal of starting with the group home may have to be placed on a hiatus l am still in need of additional board members will be working to fill at least two of the slots over the next month note that the ceo and not the board decided to begin fundraising and put the group home on hiatus and will select the new board members all of these facts are evidence that you are similar to the organization described in revrul_61_170 where the board served the private interests of its membership and not the general_public the form_1023 and responses indicated you would lease your first group home from the ceo in fact a sample lease agreement was submitted between you and the ceo your last response contradicted your previous statements indicating that the ceo does not own a personal_property that is being considered for group home activities however the last response also appeared to contradict itself page item 7a of the revised form_1023 indicated you will purchase goods and or services from directors no details were provided regardless looking at all of the facts it appears you will conduct business with the ceo in her personal capacity her control_over you presents an inherent conflict of interest this is not in compliance with sec_1_501_c_3_-1 of the regulations your relationship with the ceo in her personal capacity is a substantial non-exempt purpose similar to the operations of the organizations in better business bureau of washington d c inc v united_states international postgraduate medical foundation v commissioner and old dominion box co v united_states considering the overwhelming control related_party transactions and compensation to your ceo you have not substantiated that your net_earnings do not inure to the benefit of your ceo through compensation and purchased services this is not in compliance with sec_1_501_c_3_-1 of the regulations it is unnecessary for us to determine that you make payments to the ceo in her personal capacity or that such payments are unreasonable see church by mail your entire enterprise is carried on in such a manner as to substantially benefit the ceo in her personal capacity even if you did otherwise satisfy the requirements to be exempt under sec_501 of the code you still would not qualify for exemption because you fail the requirements of sec_501 of the code you are providing credit_counseling_services within the meaning of sec_501 of the code you stated that counseling fees charged to clients will be in line with hud guidelines an actual fee schedule was provided that shows you charge dollar_figure to dollar_figure per session you did not submit evidence to show that you have a policy providing for the waiver of fees in certain situations the revised form_1023 you submitted did indicate some clients would receive free services however no specific guidelines were submitted therefore you have not established that you have a fee waiver policy in accordance with sec_501 of the code you currently have four board members that include an unemployed individual the co-owner of a real_estate agency a day-care operator and a licensed mental health counselor none of these individuals are public officials have special knowledge regarding financial counseling or have been established as a community leader this is not in compliance with sec_501 of the code in effect since the four board members are not involved in the decision-making for the organization you have a one-person governing body consisting of the ceo your one person governing body is not in compliance with sec_501 the initial form_1023 and responses indicated the ceo will be compensated although your revised form_1023 states no officer or director compensation this contradicts numerous previous statements because your ceo controls you and is responsible for your day to day operations it is likely your ceo will be compensated as either an officer or any employee such an arrangement does not comply with sec_501 of the code _ some of the activities initially mentioned in your application were changed to possible activities you have not yet decided whether you will provide debt management services debt liquidation services elderly housing joint ventures donor advised funds foreclosure mitigation etc even the activities that you definitely plan to conduct have changed several times and you have submitted several contradictory statements you have not demonstrated to the satisfaction of the service that you are organized and operated exclusively for charitable or educational_purposes and that your net_earnings do not inure to the benefit of private individuals therefore you do not meet the requirements of revproc_2010_9 that indicates proposed activities must be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements for exemption applicant’s position you declined to submit any additional information to support your request for tax exempt status conclusion the facts and law show three separate reasons any one of which standing alone is cause for denial of exemption you fail the organization test because your purposes are broader than permitted and your assets are not dedicated exclusively to c purposes upon dissolution you fail the operational_test because you have failed to establish your operations are within the meaning of sec_501 your operations are only vaguely described but it is apparent you are conducting activities in a commercial manner as your prices are at market rate you are not exclusively educational or charitable even your fundraisers result in more than an insubstantial private benefit it is apparent you were formed specifically to further the interests of your ceo and not the general_public or the poor and distressed in fact your entire method of operating provides for substantial private benefit to your ceo since your ceo is an insider this constitutes inurement even if you did otherwise meet the requirements to be exempt under sec_501 you would not qualify for exemption because you do not meet the requirements of sec_501 this is because you are controlled by your ceo your ceo will likely be compensated either as an officer or as an employee and your counseling activities have not been substantiated as educational accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 appeal rights you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an if you individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not for more information about representation see publication practice already done so before the irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance room main street cincinnati oh you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois lerner director exempt_organizations enclosure publication
